           Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION


RALPH JONES                                                                            PLAINTIFF


v.                               Case No.: 4-18-cv-741-JM


VAN TASSEL-PROCTOR, INC., et al                                                    DEFENDANTS


                   CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

         This Settlement Agreement and Release (“Agreement”) is entered into between Ralph

Jones (“plaintiff” or “Jones”) and Van Tassel-Proctor, Inc. (“VTP”) and Ted Van Tassel

(“TVT”) (collectively, “defendants”), subject to the approval of the Court.

         WHEREAS, it is generally accepted that private settlements of FLSA claims may not be

enforceable unless approved by the District Court or U.S. Department of Labor;

         WHEREAS, the plaintiff initiated this action (“Civil Action”) by filing a complaint on

October 4, 2018 (Doc. 1), individually and as a representative putative collective and class action

on behalf of others alleged to be similarly situated, but on December 4, 2018 plaintiff withdrew

his Motion for Conditional Certification (Doc. 11), informing the Court that the parties had

reached a settlement resolving the individual claims of the plaintiff in the present action alleging,

among other things, violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et.

seq. and the Arkansas Minimum Wage Act, Ark. Code. Ann., §§ 11-4-201, et. seq. (“AMWA”);

and

         WHEREAS, on December 4, 2018, the Court entered an Order allowing withdrawal of

the plaintiff’s Motion for Conditional Certification (Doc. 16).        On December 4, 2018, the

plaintiff filed a Notice of Settlement with regard to all claims of the plaintiff (Doc. 14). The


4813-6298-1762.3
           Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 2 of 17



plaintiff will also file a Stipulation of Dismissal dismissing all collective and class action claims

in the case so that only the individual claims of the individual plaintiff are asserted in this action.

         WHEREAS, it is the desire and intent of the plaintiff and the defendant, upon approval

by the Court of this settlement or the entry of an order or opinion from the Court that approval is

not necessary, to dismiss the present action with prejudice; and

         WHEREAS, the defendants, among other things, deny any wrongdoing, do not admit or

concede any actual or potential fault, damage, or liability in connection with any facts or claims

that have been brought or could have or should have been brought against them in this Civil

Action or otherwise, deny they owe unpaid wages or overtime compensation or any other

amounts or benefits to the plaintiff (or any other alleged similarly situated persons), deny the

claims ever asserted in this Civil Action, deny that they violated the FLSA, the AMWA, or any

other law, rule, or regulation relating to the payment of compensation and maintains that at all

times the plaintiff (and all other persons) was properly compensated, and deny they have any

liability whatsoever; and

         WHEREAS, TVT denies he is an employer under the FLSA or the AMWA; and

         WHEREAS, the plaintiff and defendants have been represented by legal counsel

involving the claims asserted in the Civil Action and any claims made that predate the filing of

the Civil Action; and

         WHEREAS, a bona fide dispute exists between the plaintiff and defendants under the

FLSA and the AMWA, including without limitation, as to the amount, if any, of damages,

including minimum or other wages and overtime claimed to be owing to the plaintiff; and

         WHEREAS, the parties have engaged in adequate and complete settlement discussions,

including exchanging positions on legal and factual issues and other supporting information.

These settlement negotiations eventually led the plaintiff and the defendants to reach a settlement

of a bona fide dispute which in turn has been formally reflected in this Agreement, and the
                                                   2
4813-6298-1762.3
           Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 3 of 17



parties submit that the settlement reflected in this Agreement represents a fair and equitable

settlement of disputed claims, and with the approval of this Court or the entry of an order or

opinion from the Court that approval is not necessary, will fully and finally settle, resolve, and

dismiss with prejudice this dispute and the plaintiff’s claims; and

         NOW, THEREFORE, in consideration of the mutual promises and agreements set forth

herein, subject to the approval of the Court or the entry of an order or opinion from the Court that

approval is not necessary, it is hereby stipulated and agreed by and between the plaintiff and the

defendants that:


I.       DEFINITIONS
         The terms set forth below shall have the meanings defined in this Section wherever used
in this Agreement and in all of its exhibits.
                   1.1   “Approval Date” means the date the Court enters the Approval Order or
          the date of the entry of an order or opinion from the Court that approval is not necessary.
                   1.2   “Approval Order” means any Order issued by the Court granting
          approval of the Settlement or the entry of an order or opinion from the Court that
          approval is not necessary.
                   1.3   The “Civil Action” means the above-captioned action.
                   1.4    “Plaintiff’s Counsel” means Sanford Law Firm, PLLC.
                   1.5    “Court” means the United States District Court for the Eastern District of

          Arkansas, Western Division.
                   1.6   “Covered Period” means the period beginning three (3) years prior to the
          date the plaintiff commenced this Civil Action by filing the complaint herein, and
          continuing through and ending on the Approval Date.
                   1.7   “Defense Counsel” means Kutak Rock, LLP.
                   1.8   “Net Settlement Amount” means the total gross amount of $5,500.00,
          inclusive of all attorney’s fees and costs. Under no circumstances shall defendants’

                                                  3
4813-6298-1762.3
           Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 4 of 17




          maximum total settlement liability under this Agreement exceed the gross sum of

          $5,500.00.
                   1.9    “Payment Deadline” means the date that falls thirty (30) days after the

          Court approves this Settlement, the entry by the Court of an order or opinion that
          approval is not necessary, or the dismissal of the Civil Action with prejudice, whichever
          occurs last.
                   1.10   The “Parties” means plaintiff and the defendants.
                   1.11   The “Plan of Allocation” means the apportionment of the Net Settlement
          Amount, the methodology of which is described in Section 3.1 and Section 4.1.
                   1.12   (a)   “Released Claims” means any and all individual, derivative,
          representative or class wage and hour, wage payment, commission payment, or other
          related claims of whatever nature that the plaintiff, may have, directly or indirectly or in
          any representative capacity, against the defendants and any of the Released Parties
          including without limitation the claims asserted or that could have or should have been
          asserted in the complaint, whether known or unknown, unforeseen, unanticipated,
          unsuspected, or latent as a result of actions or omissions through and including the
          Approval Date, whether under federal, state and/or local law, statute, ordinance,
          regulation, common law, or other source of law, including, but not limited to, the Fair
          Labor Standards Act, 29 U.S.C. § 201, et. seq., as amended, the Arkansas Minimum
          Wage Act, Ark. Code Ann. § 11-4-201, et. seq., including, without limitation, any and
          all claims, causes of action, rights, grievances, liabilities, liquidated damages, and
          damages for unpaid overtime, payment of compensation, payment of commission,
          payment of bonus, payment of           liquidated damages, unpaid wages, deductions,
          minimum wages, premium pay, travel time, method of payment calculation, failure to
          maintain records and provide information, interest, litigation costs, attorney’s fees,
          costs, injunctive or declaratory relief, or penalties related to overtime, missed meal
          periods, missed rest breaks, breach of contract, restitution, unjust enrichment, or

                                                  4
4813-6298-1762.3
           Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 5 of 17




          quantum meruit claims related to wage claims, related claims, the prompt pay laws of

          any state, and other alleged wage and hour violations, any claims that monies received
          from the Settlement are compensation or benefits eligible for retirement or other

          employee benefits plans of the Released Parties or related to the Employment
          Retirement Income Security Act (ERISA), and any other equitable or legal relief sought
          or allegedly due and owing by virtue of this Civil Action or the foregoing claims or
          causes of action.
                   (b)   In the case of the plaintiff, the term “Released Claims” shall include all
         rights and claims provided in section 1.12(a) and also include, without limitation, any and
         all individual, derivative, representative or class claims, causes of action, rights,
         liabilities, and damages under any other federal, state, or local law, whether arising from
         statute, executive order, rule, regulation, code, common law, or other source, including
         without limitation all actions sounding in tort, contract, and equity, and all claims or
         causes of action based on employment, termination of employment and/or any interaction
         with the Released Parties and the defendants that occurred prior to the Approval Date,
         including without limitation, discharge of any and all claims pertaining to a violation of,
         wrongful discharge, employment discrimination, failure to accommodate, harassment or
         retaliation, leave entitlement, including claims under Title VII of the Civil Rights Act, 42
         U.S.C. Section 1981, the Age Discrimination in Employment Act, the Older Workers
         Benefit Protection Act, the Americans With Disabilities Act, the Family and Medical
         Leave Act, breach of contract (express or implied), wrongful discharge, discrimination,
         retaliation, harassment, orientation, whistleblower, interference with contract, intentional
         or negligent infliction of emotional distress, defamation, promissory estoppel, detrimental
         reliance, negligence, or any other reason established by the common law or by federal,
         state or local laws, cases, statutes or regulations. Pursuant to the ADEA, the plaintiff
         enters into this Agreement knowingly and voluntarily of his own free will and with the
         intent to be bound hereby, he has carefully read this Agreement, he has had ample time to

                                                  5
4813-6298-1762.3
           Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 6 of 17




         consider and study the terms and provisions of this Agreement before signing same, he

         fully understands the provisions and effect of this Agreement, he has not been forced,
         induced or coerced into entering into this Agreement, he understands he has the right to

         consult with an attorney of his own choosing prior to signing this Agreement, has been
         advised of this right, and has so consulted with an attorney. Plaintiff also acknowledges
         that this Agreement is written in a manner calculated to be understood by him, that he
         does not waive any rights or claims under the ADEA that may arise after the date of this
         Agreement, and he is waiving rights and claims in exchange for consideration in addition
         to anything of value to which he is already entitled. Under the ADEA, plaintiff expressly
         acknowledges that he has been advised that he may take up to twenty-one (21) days in
         which to review the terms of this Agreement as it relates to his waiver and release of age-
         based claims under the ADEA and Older Workers Benefit Protection Act (or applicable
         age-based state law). Plaintiff also understands he does not have to wait twenty-one (21)
         days to accept and sign the Agreement as it relates to his waiver and release of age-based
         claims under the ADEA and Older Workers Benefit Protection Act (or applicable state
         law), and if he executes this Agreement before the twenty-one (21) days have passed, the
         seven (7) day revocation period described hereafter below will begin upon signing.
         Plaintiff also understands that following his signing of this Agreement, he may revoke his
         acceptance of this Agreement as it solely relates to a release and waiver of age-based
         claims under the ADEA and Older Workers Benefit Protection Act (or applicable age-
         based state law), provided revocation is made within seven (7) calendar days of the date
         the plaintiff signed this Agreement.
                   (c)   Plaintiff agrees not to apply for or seek employment or re-employment
         with the defendants or the Released Parties at any time following his signature on this
         Agreement. In the event that the plaintiff does apply for employment in violation of this
         provision, he agrees that he has no right or expectation to be hired or employed and that
         defendants or any Released Party has a legitimate, nondiscriminatory, non-retaliatory,

                                                  6
4813-6298-1762.3
           Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 7 of 17




         and contractual reason to refuse him hire or, in the event he is mistakenly hired in

         contradiction of this provision, to terminate his employment after realizing such error and
         plaintiff acknowledges that, in doing so, defendants and the Released Parties are not

         discriminating or retaliating against him but are asserting their contractual rights
         hereunder.
                   1.13     “Released Parties” means Van Tassel-Proctor, Inc. and Ted Van Tassel,
          the defendants, all persons or entities named as a defendant at any time, or that could
          have or should have been named as a defendant, in the Civil Action, and their
          predecessors, successors, and present and former affiliates, parents, subsidiaries,
          common or related entities, insurers, related entities, officers, directors, owners,
          partners, managers, consultants, shareholders, board members, third party contractors,
          attorneys, agents, representatives, employees, and assigns, both current and former,
          including, without limitation, any investors, trusts, or other similar or affiliated entities
          and all persons acting by, through, under, or in concert with any of them, including any
          party that was or could have been named as a defendant in this action.
                   1.14   “Settlement” means this Confidential Settlement Agreement and Release
          and the terms outlined herein, including any and all exhibits or attachments hereto.

II.      RECITALS AND AFFIRMATIONS
                   2.1    Plaintiff sued defendants alleging violations of the FLSA and the
          AMWA. The plaintiff alleges, among other things, that defendants did not pay certain
          wages, compensation or benefits, and overtime compensation. Defendants deny any and
          all liability to the plaintiff (or to any similarly situated individuals or any other person),
          and deny that they have any liability and further state that they have paid all persons or
          alleged or actual employees as required by the law for all hours worked, and at all times
          have acted in accordance with applicable federal, state, and local law. TVT expressly
          denies he was ever an employer of the plaintiff as that term may be defined under
          applicable law.

                                                   7
4813-6298-1762.3
           Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 8 of 17




                   2.2   Plaintiff’s Counsel conducted a thorough investigation into the facts of

          this Civil Action. Based on their investigation and evaluation, the Plaintiff’s Counsel is
          of the opinion that the terms set forth in this Settlement resolve a bona fide dispute and

          are fair, reasonable, and adequate and in the best interest of the plaintiff in light of all
          known facts and circumstances, including the risk presented by the defenses asserted by
          defendants and the delays associated with the litigation process and an appeal.
                   2.3   It is the desire of the Parties to fully, finally, and forever settle,
          compromise, and discharge all disputes and claims arising from or related to the Civil
          Action and which exist between them.
                   2.4   It is the intention of the Parties that this Agreement shall constitute a full
          and complete settlement and release by the plaintiff of the Released Claims against the
          defendants and the Released Parties.
                   2.5   Defendants deny any liability or wrongdoing of any kind associated with
          the claims alleged in the Civil Action or any violation of any law or regulation.
                   2.6   This Agreement is a compromise of a bona fide and highly disputed
          claim and shall not be construed as an admission of liability or fault at any time or for
          any purpose, under any circumstances, by the Parties or the Released Parties. The
          Parties further acknowledge and agree that neither this Agreement nor the Settlement
          shall be used to suggest an admission of fault or liability in any dispute that any of the
          Parties may have now or in the future with respect to any person or entity. Neither this
          Agreement, anything in it, nor any part of the negotiations that occurred in connection
          with the creation of this Settlement, shall constitute evidence with respect to any issue or
          dispute in any lawsuit, legal proceeding, or administrative proceeding, except for legal
          proceedings concerning the enforcement or interpretation of this Agreement.




                                                   8
4813-6298-1762.3
           Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 9 of 17



III.     ATTORNEYS’ FEES, LITIGATION COSTS, AND SETTLEMENT
         ADMINISTRATION COSTS
                   3.1   Within thirty (30) days of the Approval Date, the date of dismissal of this
          Civil Action with prejudice, or the other conditions of this Agreement, whichever occurs

          last, defendants will pay Plaintiff’s Counsel $2,200.00 for attorneys’ fees (representing
          40% of the Settlement Fund) and $500.00 for expenses and costs incurred by Plaintiff’s
          Counsel in the prosecution of the plaintiff’s claims in this matter, for a total of
          $2,700.00. Sums paid to Plaintiff’s Counsel shall be deducted from the Settlement
          Fund, and not in addition to the amounts in the Settlement Fund. In his motion for
          approval of attorneys’ fees, expenses, and costs, the plaintiff shall request the Court to
          require payment of the fees, expenses, and costs to Plaintiff’s Counsel within thirty (30)
          days of the Approval Date. Defendants shall not oppose the plaintiff’s motion for
          approval of attorneys’ fees, expenses and costs as represented herein. Plaintiff Counsel
          shall provide an executed W-9 form and other forms as may be required within seven (7)
          calendar days of the Approval Date. Defendant VTP shall issue an IRS Form 1099 for
          the attorneys’ fees and expenses payment, and any and all taxes relating to the payments
          described in this paragraph shall be the sole responsibility of Plaintiff’s Counsel.
                   3.2   Except for the fees, costs, and other expenses set forth in this Section, the
          Parties shall bear responsibility for their own fees, costs, and expenses incurred by them
          or arising out of the Civil Action and will not seek reimbursement thereof from any
          Party to this Agreement or the Released Parties.

IV.      ALLOCATION OF THE NET SETTLEMENT AMOUNT
                   4.1   Within thirty (30) days of the Approval Date, the date of dismissal of this
          Civil Action with prejudice, or the other conditions of this Agreement, whichever occurs
          last, the plaintiff will be paid as follows: (i) a check in the total gross amount of
          $1,350.00, less applicable withholdings and deductions for state and federal taxes,
          designated as wages for tax purposes and he will receive an IRS Form W-2 for this
          portion of the settlement payment and (ii) a check in the total gross amount of $1,350.00

                                                   9
4813-6298-1762.3
          Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 10 of 17




          and such payment will be designated as liquidated damages for tax purposes and he will

          receive an IRS Form 1099 for this portion of the settlement payment.
                   4.2   Defendants make no representations or warranties regarding the tax

         consequences of the settlement payments under this Agreement to the plaintiff, and
         assume no liability for plaintiff’s tax obligations on same.         By accepting payment
         pursuant to this Agreement plaintiff agrees that he is solely responsible for his tax
         liability under federal, state, or local tax laws arising from the payments described above.
         As a condition to receiving payment, the plaintiff shall provide to defendant necessary
         taxpayer information and forms.

V.       RELEASES AND COVENANT NOT TO SUE
                   5.1      By operation of this Agreement, the plaintiff, individually and on behalf
          of any class or group, his respective heirs, beneficiaries, designees, legatees, executors,
          administrators,      successors-in-interest,   and   assigns   hereby    irrevocably    and
          unconditionally forever and fully waives, discharges, and releases from, and covenants
          not to sue defendants and the Released Parties, for any and all of the Released Claims,
          whether known or unknown.
                   5.2      This release is intended to, and shall be effective as, a complete release
          and bar to all Released Claims by the plaintiff, including claims that any releasing
          person knows about or suspects, as well as those that the releasing person does not know
          about or does not suspect. A releasing person shall be deemed to know the significance
          of this release and waiver of Released Claims as to unknown or unsuspected claims and
          his waiver of any protection against a release of unknown or unsuspected claims.
                   5.3      The plaintiff, covenants and agrees that (a) he will not sue or bring any
          action or cause of action, including by way of class or individual complaint, third-party
          claim, cross-claim, or counterclaim, against the defendants or any Released Party in
          respect of any of the Released Claims; (b) he will not initiate or participate in bringing
          or pursuing any class or collective action against the defendants or any of the Released

                                                    10
4813-6298-1762.3
          Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 11 of 17




          Parties in respect of any of the Released Claims; (c) if involuntarily included in any such

          class or collective action encompassing Released Claims, he will opt out or not opt-in
          the lawsuit if possible; and (d) he will not voluntarily and knowingly assist any third

          party in initiating or pursuing an individual, class or collective action suit in respect of
          the Released Claims.
                   5.4   The Release contained in this Agreement may be raised as a complete
          defense to bar any action, claim, or demand brought in contravention of this Agreement.
          In the event any such claim, action, or demand is brought or pursued in violation of this
          Release, any party seeking to rely on same shall provide written notice to the person
          bringing or pursuing such barred action, claim, or demand indicating the party asserting
          the Release believes the action, claim, or demand is barred by the Release. The person
          bringing or pursuing such barred action, claim, or demand, shall have a reasonable
          opportunity to cure. If the person bringing or pursuing such barred action, claim, or
          demand fails to cure, it shall indemnify and hold harmless the party against whom such
          action, claim, or demand is brought from and against any and all judgments, costs, and
          expenses arising therefrom (including but not limited to reasonable attorneys’ fees and
          disbursements of counsel and other professionals and court costs incurred therewith), it
          being the intent that that the substantially prevailing party shall be entitled to
          indemnification from the substantially non-prevailing party involved in any such action.
                   5.5   Nothing in this Agreement shall bar any Party from bringing an action to
          enforce this Agreement in accordance with its terms.

VI.      NON-ADMISSION
                   6.1   Defendants expressly deny any and all wrongdoing associated with the
         claims in this case and make no admission of liability. Defendants deny all allegations
         and averments made or that could have been made or should have been made in this Civil
         Action and further deny any liability to the plaintiff, or any other person or entity.
         Defendants maintain they complied with all applicable federal, state, and local laws at all

                                                  11
4813-6298-1762.3
          Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 12 of 17




         times. It is expressly understood and agreed by the Parties that this Agreement is being

         entered into by defendants solely for the purpose of avoiding the cost and disruption of
         ongoing litigation and any claims asserted in this Civil Action.           Nothing in this

         Agreement, the settlement proposals exchanged by the Parties, or any motions filed or
         orders entered pursuant to this Agreement, may be construed or deemed as an admission
         by defendants or any Released Party of any liability, culpability, negligence, or
         wrongdoing and this Agreement, including its provisions, its execution, and
         implementation, including any motions filed or orders entered, shall not in any respect be
         construed as offered or deemed admissible as evidence, or referred to in any arbitration or
         legal proceeding for any purpose, except in an action or proceeding to approve, interpret,
         or enforce this Agreement. TVT denies ever being an employer of the plaintiff as defined
         under applicable law. Defendants consider it desirable this Civil Action and the claims
         alleged therein be settled upon the terms and conditions set forth in this Agreement in
         order to avoid further expense and burdensome, protracted litigation and to fully and
         finally put to rest the Released Claims.
                   6.2   The parties agree that enforceability of this Agreement is conditioned
         upon the Court approving this Agreement or the entry of an order or opinion from the
         Court that approval is not necessary. The Parties agree that this Agreement is not meant
         to be, and will not be, construed as an admission that Defendants or any Released Party
         are liable in any manner.
                   6.3   For the sake of clarity, the protections and rights of this section VI shall
         also apply to and inure to the benefit of the Released Parties.

VII.     DUTIES OF THE PARTIES TO OBTAIN COURT APPROVAL
                   7.1   In connection with the approval by the Court of the Settlement, and
          consistent with any direction provided by the Court, Plaintiff’s Counsel and Defense
          Counsel will submit a proposed Order Granting Approval of Settlement for the Court’s
          review and consideration, providing as follows:

                                                    12
4813-6298-1762.3
          Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 13 of 17




                          (a)    Grant final approval to the Agreement, adjudging the terms thereof

          to be fair, reasonable and adequate, and directing consummation of its terms and
          provisions; and

                          (b)    Dismiss the Civil Action on the merits and with prejudice and
         permanently bar the plaintiff from prosecuting against the defendant or any Released
         Parties any of the Released Claims; and
                          (c)    Retain jurisdiction to enforce the terms of the Agreement.

VIII. PARTIES’ AUTHORITY
                   8.1     The signatories hereby represent that they are fully authorized to enter
          into this Agreement and to bind the Parties hereto to the terms and conditions hereof.
                   8.2     All of the Parties acknowledge that they have been represented by
          competent, experienced counsel throughout all negotiations that preceded the execution
          of this Agreement, and this Agreement is made with the consent and advice of Plaintiff’s
          Counsel and Defense Counsel, who have jointly prepared this Agreement.

IX.      MUTUAL FULL COOPERATION
                   9.1     The Parties agree to use their best efforts and to fully cooperate with each
          other to accomplish the terms of this Agreement, including but not limited to, execution
          of such documents, and to take such other action as may reasonably be necessary to
          implement and effectuate the terms of this Agreement.

X.       SETTLEMENT OF DISPUTES
                   10.1    All disputes relating to this Agreement and its implementation shall be
          within the continuing jurisdiction of the Court over the terms and conditions of this
          Agreement, until all payments and obligations contemplated by the Agreement have
          been fully carried out.

XI.      AMENDMENTS/MODIFICATION
                   11.1    No waiver, modification, or amendment of the terms of this Agreement
          and/or its attachments shall be valid or binding unless in writing, signed by and on

                                                   13
4813-6298-1762.3
          Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 14 of 17




          behalf of all of the parties, and then only to the extent set forth in such written waivers,

          modifications, or amendments, and approved by the Court.

XII.     ENTIRE AGREEMENT
                   12.1   This Agreement and its attachments constitute the entire agreement
          between the Parties concerning the subject matter hereof. No extrinsic oral or written
          representations or terms shall modify, vary, or contradict the terms of this Agreement.
          In the event of any conflict between this Agreement and any other Settlement-related
          document, the Parties intend that this Agreement shall be controlling.

XIII. DISPUTE RESOLUTION
                   13.1   Any dispute, challenge, question, or the like relating to this Agreement
          shall be heard only by the Court, with those issues being reserved to the construction of
          this Agreement only.

XIV. COUNTERPARTS
                   14.1   This Agreement may be executed in counterparts, and when each party
          has signed and delivered at least one such counterpart, each counterpart shall be deemed
          an original, and, when taken together with other signed counterparts, shall constitute one
          Agreement, which shall be binding upon and effective as to all Parties.

XV.      NO THIRD-PARTY BENEFICIARIES
                   15.1   This Agreement shall not be construed to create rights in, or to grant
          remedies to, or to delegate any duty, obligation, or undertaking established herein to any
          third party as a beneficiary of this Agreement.

XVI. BINDING AGREEMENT
                   16.1   This Agreement shall be binding upon, and inure to the benefit of, the
          Parties and their affiliates, agents, employees, beneficiaries, heirs, executors,
          administrators, successors, and assigns.




                                                  14
4813-6298-1762.3
          Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 15 of 17



XVII. VOIDING THE AGREEMENT

                   17.1   In the event this Agreement, or any amended version agreed upon by the

          Parties, does not obtain judicial approval for any reason or the Court does not enter an

          order or opinion that approval is not necessary, this Agreement shall be null and void in

          its entirety, unless expressly agreed in writing by all Parties.


XVIII. CONFIDENTIALITY
                   18.1   Defendants shall have the right to request, and the plaintiff will not
          oppose, that the Court treat this Agreement and the Settlement as confidential and to be
          filed under the seal of court. Such request by defendants shall be made simultaneously
          with plaintiff’s unopposed motion to approve FLSA settlement and supporting
          memorandum, and in the event of such request, plaintiff shall submit his unopposed
          motion under seal. The failure of the Court to grant defendant’s motion to file under
          seal shall not render this Agreement or the Settlement void.
                   18.2   Counsel for the Parties, as well as the plaintiff, shall make no public
          statement, announcement or press release regarding this Agreement or the Settlement
          nor initiate any contact of any kind with the press, nor initiate any other communications
          except with respect to counsels’ respective clients, regarding this Agreement, the Civil
          Action, or the Settlement. If counsel for any of the Parties or the plaintiff receives any
          inquiry regarding this Agreement or the Settlement, such shall make no comment.
          Except as expressly provided herein, the terms of this Agreement, the Settlement, and all
          discussions or matters involving same are to be considered and treated as strictly
          confidential.
                   18.3   Nothing herein is intended to limit or waive the confidentiality of the

          attorney-client privileged between counsel for any Party and their current clients with
          respect to this Civil Action, limit the ability of such counsel to make truthful
          representations to judicial authorities regarding the Settlement or this Agreement, limit


                                                   15
4813-6298-1762.3
          Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 16 of 17




          the ability of such counsel to communicate with their current clients, or limit the ability

          of the defendants to disclose the terms of the Settlement internally or to the other
          Released Parties, or limit any Party to communicate the terms of the Settlement with

          their spouse, an immediate member of their family, or tax preparer; provided, the person
          or party receiving information has been instructed as to the condifidenitalty provisions
          and confidential nature of this Agreement and the Settlement.


                   IN WITNESS WHEREOF, the undersigned have duly executed this Agreement

as of the date indicated below:




Plaintiff:


Dated: February 5, 2019                   By_________________________
                                             Ralph Jones


                                      [Signature of Defendants on following page.]




                                                 16
4813-6298-1762.3
Case 4:18-cv-00741-JM Document 18-1 Filed 04/01/19 Page 17 of 17
